Title: To George Washington from Robert Duncanson, 30 December 1755
From: Duncanson, Robert
To: Washington, George



Sir
Fredericksburgh Decemr 30th 1755

The Early opportunity I had of being acquainted with you, will I hope Excuse my writing you at this time in favour of my Brother who being a stranger to you, has Carry’d Recommendations from Gentlemen who have the Honour to share some part of your friendship, & I wou’d fain flatter myself that after

he is known to you, youll have no Reason to blame them; Lieutent Stewart on acct of the friendship he has Conceived for my Brother, will be agreeable to Resign in his Favour. The Governor who has been applyed to has Referrd it to you, & as Capt. Harrison has obtained that Liberty, hope it will excuse the applycation, as it is not unprecedented, if my Brother is not furtunate enough to succeed, must beg that it may not be of any Prejudice to Mr Stewarts future preferrment, as this Condescension of his is intirely to oblige my Brother, & thro no Distaste he has Conceived for the service. I wish you the Compliments of the Season & beg live to subscribe myself with the highest Esteem Sir your most obedient Servant

Robt Duncanson

